MEMORANDUM **
Former attorney Henry William Sands appeals pro se from the district court’s summary judgment in favor of The Kroger Co. in his action alleging race and age discrimination in violation of the California Fair Employment and Housing Act, Cal. Gov’t Code § 12940 et seq. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s grant of summary judgment, Bradley v. Harcourt, Brace & Co., 104 F.3d 267, 269 (9th Cir. 1996), and we affirm.
The district court properly granted summary judgment because Sands failed to produce specific and substantial evidence creating a genuine issue of material fact as to whether The Kroger Co.’s proffered reasons for not hiring him as an Information Systems Technologist were pretextual. See id. at 270 (the plaintiff bears the ultimate burden of persuading the court that the stated reasons why he was not hired were false and the true reason was unlawful discrimination).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.